 

KIT DIGITAL, INC.

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the "Agreement") is made and entered into as of
April 1, 2012, by and between KIT digital, Inc., a Delaware corporation (the
"Company"), and Barak Bar-Cohen (the "Indemnitee").

 

RECITALS:

 

WHEREAS, the Board of Directors of the Company (the "Board of Directors") has
reviewed and analyzed the protection from liability available to Directors and
Officers of the Company and its subsidiaries under the Company's existing
corporate documents, applicable law and liability insurance;

 

WHEREAS, the Board of Directors has determined that the risks of litigation and
possible liability for Directors and Officers arising out of the performance of
their duties have substantially increased, and that the protection offered by
the Company's existing corporate documents, applicable law, and liability
insurance is not sufficient to fully protect Directors and Officers from
liability;

 

WHEREAS, the Board of Directors has determined that highly competent persons
will be difficult to attract and retain as Directors and/or Officers unless the
are adequately protected against liabilities incurred in performance of their
duties in such capacity;

 

WHEREAS, the Board of Directors has determined that the use of indemnification
agreements will allow the Company to offer some protection from liability to its
Directors and Officers;

 

WHEREAS, the Indemnitee is a Director and/or Officer of the Company;

 

WHEREAS, Articles NINTH, TENTH and TWELFTH of the Company’s Certificate of
Incorporation provide for indemnification of Directors and Officers acting on
behalf of the Company; and

 

WHEREAS, Section 145 of the Delaware General Corporation Law (the "Statute")
specifically provides that the indemnification provided by the Statute is not
exclusive.

 

NOW THEREFORE, in consideration of the Indemnitee's past and continued services
to the Company, the mutual agreements and covenants contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

 

 

 

1.           Indemnification. The Company agree to indemnify the Indemnitee to
the fullest extent now or hereafter permitted by applicable law (including,
without limitation, the indemnification permitted by the Statute) in the event
that the Indemnitee was or is made or is threatened to be made a party to or a
witness in any threatened, pending or completed action, suit, proceeding or
appeal, whether civil, criminal, administrative or investigative, by reason of
the fact that the Indemnitee was or is a Director and/or Officer of the Company
or any of its subsidiaries, both as to action in his official capacity and as to
action in another capacity while holding such directorship or office, where he
acts or acted in that capacity at the Company's request, against all reasonable
expenses (including attorneys' fees and disbursements), judgments, fines
(including excise taxes and penalties) and amounts paid in settlement actually
and reasonably incurred by the Indemnitee in connection with such action, suit,
proceeding or appeal. This Agreement is intended to cover all actions, suits,
proceedings and appeals arising out of or connected with the Indemnitee's
service as a Director and/or Officer which are currently pending or threatened
or which arise in the future, even if the Indemnitee is no longer a Director
and/or Officer when such action, suit, proceeding or appeal arises or is
threatened.

 

2.           Advance Payment of Expenses. Expenses incurred by the Indemnitee in
connection with any action, suit, proceeding or appeal, as described herein,
shall be paid by the Company in advance of the final disposition of such action,
suit, proceeding or appeal within thirty (30) days of Company's receipt of any
invoice for reasonable and actual expenses incurred by Indemnitee; provided
however, Indemnitee has within ten (10) days after the Company's request,
executed a written agreement satisfactory to the Company's counsel to repay all
such amounts it if is ultimately determined that he is not entitled to be
indemnified by the Company under applicable law. Notwithstanding the foregoing,
the Company shall not be required to advance expenses for the defense of
Indemnitee for any cause of action that relate to activities that the Company in
its good faith determines are outside the scope of the duties required of
Indemnitee under this Agreement, including without limitation, causes of action
such as sexual harassment, personal torts and the like.

 

3.           Changes in the Law; Partial Indemnification.

 

(a)          In the event of any changes after the date of this Agreement in any
applicable law, statute or rule (including judicial interpretation thereof)
which expand the right of the Company to indemnify its Directors and Officers,
the Indemnitee's rights and the Company's obligations under this Agreement shall
be expanded to include such changes in applicable law, statute or rule. In the
event of any changes in any applicable law, statute or rule (including judicial
interpretation thereof) which narrow the right of the Company to indemnify its
Directors and Officers, such changes, to the extent not otherwise required by
such law, statute or rule to be applied to this Agreement, shall have no effect
on this Agreement or the parties' rights and obligations hereunder.

 

(b)          The indemnification provided by this Agreement shall not be deemed
exclusive of any rights to which the Indemnitee may be entitled under the
Company's Certificate of Incorporation, its By-laws, any agreement, any vote of
shareholders or Directors, applicable law or otherwise, both as to action in the
Indemnitee's official capacity and as to action in another capacity while
holding such directorship or office, where he acts or acted in that capacity at
the Company's request.

 

2

 

 

(c)          If the Indemnitee is entitled under any provision of this Agreement
to indemnification by the Company for some or a portion of the expenses,
judgments, fines or penalties actually or reasonable incurred by the Indemnitee
in the preparation, investigation defense, appeal or settlement of any civil or
criminal action, suit, proceeding or appeal, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such expenses, judgments, fines or penalties to which the Indemnitee
is entitled.

 

4.           Contribution. If the indemnification provided in Section 1 hereof
may not be paid to the Indemnitee under applicable law, then in any threatened,
pending or completed action, suit, proceeding or appeal in which the Company is
jointly liable with the Indemnitee, the Company shall contribute to the amount
of reasonable expenses (including attorneys' fees and disbursements), judgments,
fines (including expense taxes and penalties) and amounts paid in settlement
actually and reasonably incurred and paid or payable by the Indemnitee in such
proportion as is appropriate to reflect (a) the relative benefits received by
the Company on the one hand and the Indemnitee on the other hand from the
transaction from which such action, suit, proceeding or appeal arise, and (b)
the relative fault of the Company on the one hand and of the Indemnitee on the
other in connection with the events which resulted in such expenses, judgments,
fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Indemnitee on the other shall be determined by reference to, among other things,
the parties' relative intent, knowledge, access to information and opportunity
to correct or prevent the circumstances resulting in such expenses, judgments,
fines or settlement amounts. The Company agrees that it would not be just and
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or any other method of allocation which does not take account of the
foregoing equitable considerations.

 

5.           Exclusions.

 

(a)          The Company shall not be liable to make any payment hereunder
(whether in the nature of indemnification or contribution) to the extent payment
is actually made to the Indemnitee under an insurance policy (an "Insurance
Policy") or any other method outside of this Agreement. Before payment is
reasonable expended to be made under an Insurance Policy or such other method,
if the Indemnitee is required to pay any amount that the Company would otherwise
be obligated to pay except for the exclusion in this subparagraph (a), the
Company shall promptly advance the amount the Indemnitee is required to pay for
which the Company is liable hereunder. In the event that the Company makes any
advance to the Indemnitee under this subparagraph (a), the Indemnitee shall
promptly execute an assignment, if a form satisfactory to the Company's counsel,
under which the funds the Indemnitee later receives under such Insurance Policy
or such other method are assigned to the Company in an amount not to exceed the
amount which the Company advanced pursuant to this subparagraph (a).

 

3

 

 

(b)          The Company shall not be liable hereunder for any amounts paid in
settlement of a proceedings effected without its prior written consent, which
shall not be unreasonably withheld.

 

6.           Term. All obligations of the Company contained herein shall
continue during the period the Indemnitee is a Director and/or Officer of the
Company and shall continue thereafter (a) until both parties agree in writing to
terminate this Agreement, or (b) as long as the Indemnitee remains subject to
any possible claim or threatened, pending or completed action, suit, proceeding
or appeal, whether civil, criminal, administrative or investigative, arising out
of the Indemnitee's service as a Director or Officer or in any other capacity in
which he served at the Company's request while a Director or Officer.

 

7.           Enforcement. In the event the Indemnitee is required to bring any
action to enforce rights or to collect funds due under this Agreement and is
successful in such action, the Company shall reimburse the Indemnitee for all of
the Indemnitee's reasonable expenses (including attorneys' fees and
disbursements) in bringing and pursuing such action. The burden of proving that
indemnification or advances are not reasonable shall be on the Company.

 

8.           Obligations of the Indemnitee.

 

(a)          Promptly after receipt by the Indemnitee of notice of the
commencement of any action, suit, proceeding or appeal in which the Indemnitee
is made or is threatened to be made a part or a witness, the Indemnitee shall
notify the Company in writing of the commencement of such action, suit,
proceeding or appeal, but the Indemnitee's failure to notify the Company shall
not relieve the Company from any obligation to indemnify or advance expenses to
the Indemnitee under this Agreement, except to the extent such delay in
providing notice has caused actual damages to the Company through prejudice to
the Company's rights or its ability to defend the action, suit, proceeding or
appeal.

 

(b)          The Indemnitee shall reimburse the Company for all or an
appropriate portion of the expenses advanced to the Indemnitee pursuant to
Section 2 above if it is finally judicially adjudicated that the Indemnitee is
not entitled to be indemnified, or not entitled to be fully indemnified because
of indemnification in the particular circumstances is not permitted under
applicable law.

 

(c)          The Indemnitee shall not settle any claim or action in any manner
which would impose on the Company any penalty, constraint, or obligation to hold
harmless or indemnify the Indemnitee pursuant to this Agreement without the
Company's prior written consent, which shall not be unreasonably withheld.

 

4

 

 

9.           Defense of Claim.

 

(a)          Except as otherwise provided below, in the case of any action,
suit, proceeding or appeal commenced against the Indemnitee, the Company shall
be entitled to participate therein at its own expense and, to the extent that it
may wish, to assume the defense thereof. If the Company wishes to assume the
defense of any action, suit, proceeding or appeal hereunder, the Company must
give written notice to the Indemnitee of such assumption of defense and of its
choice of counsel. Such choice of counsel must be approved in writing by the
Indemnitee in his sole discretion, which will not be unreasonably withheld,
before the Company's assumption of defense hereunder may proceed. After notice
from the Company to Indenmitee of its election to assume the defense of any
action, suit, proceeding or appeal and the Indemmitee's approval of the
Company's choice of counsel, the Company shall not be obligated to the
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by the Indemnitee in connection with the defense thereof other than
reasonable costs of investigation, travel and lodging expenses arising out of
the Indemnitee's participation in such action, suit, proceeding or appeal,
except as otherwise provided herein. The Indemnitee shall have the right to
employ the Indemnitee's own counsel in such action, suit, proceeding or appeal,
but the fees and expenses of such counsel incurred after notice from the Company
to the Indemnitee of its assumption of the defense thereof shall be a the
Indemnitee's expense (i) unless the employment of such counsel has been
requested by the Indemnitee and authorized in writing by the Company, or (ii)
unless the Company shall have employed counsel to assume the defense of such
action, suit, proceeding or appeal, in which case the reasonable fees and
expenses of the Indemnitee's counsel shall be at the expense of the Company, or
(iii) unless counsel for the Indemnitee shall have provided a written opinion to
Company in accordance with applicable standards of professional conduct that
there may be a conflict of interest between the Company and the Indemnitee in
the defense of such action, suit, proceeding or appeal; and (iv) except for
reasonable costs and expenses for counsel for Indemnitee to monitor proceedings
(provided, however, that such counsel for will not appear as counsel of record
in any such proceeding).

 

(b)          In the event that counsel for the Indemnitee concludes that there
may be a conflict of interest between the Company and the Indemnitee in the
defense of an action, suit, proceeding or appeal, (i) the Company shall not have
the right to assume and direct the defense of such action, suit, proceeding or
appeal on behalf of the Indemnitee, and (ii) the Company shall indemnify the
Indemnitee for all reasonable legal fees and other reasonable expenses, but the
Company shall not be liable for any settlement or negotiated disposition of such
action, suit, proceeding or appeal or any part thereof effected without the
written consent of the Company, which shall not be unreasonably withheld.

 

10.         Severability. In any provision of this Company shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

5

 

 

11.         Notices. Any notices or other communications required or desired
hereunder shall be written and shall be given by (a) certified mail, return
receipt requested, (b) overnight courier service, or (c) personal delivery. Such
notice or communication shall be deemed to be given upon receipt or on the date
of courier or personal delivery, as applicable, and shall be given at the
following addresses:

 

  the Company: KIT digital, Inc.     228 East 45th Street, 8th Floor     New
York, New York 10017     Attention:  Louis Schwartz       General Counsel      
  Indemnitee: At the latest address of Indemnitee on the Payroll Records of the
Company.

 

or to such other address as either party may specify by written notice to the
other party.

 

12.         Miscellaneous.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

(b)          This Agreement shall be binding upon the Indemnitee, his heirs,
personal representatives and permitted assigns, and upon the Company, its
successors and assigns. This Agreement shall inure to the benefit of the
Indemnitee, his heirs, personal representatives and permitted assigns, and to
the benefit of the Company, its successors and assigns. No assignment of this
Agreement or of any duty or obligation hereunder shall be made by the Indemnitee
without the prior written consent of the Company, which shall not be
unreasonably withheld.

 

(c)          This Agreement supersedes any other oral or written agreements
between the Company and the Indemnitee which would restrict or lessen any of the
rights granted to the Indemnitee hereunder.

 

6

 

 

(d)          No amendment, modification, termination or claimed waiver of any of
the provisions hereof shall be valid unless in writing and signed by the party
or an authorized representative of the party against whom such modification is
sought to be enforced.

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

KIT DIGITAL, INC.   By: /s/ Louis Schwartz    Name: Louis Schwartz   Title:
General Counsel   INDEMNITEE:   /s/ Barak Bar-Cohen  Name: Barak Bar-Cohen


 

7

 

